COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Thomas Davis v. Discount Tire Co. of Texas, Inc., Dill Air Controls
                           Products, LLC and Bridgestone Americas Tire Operation LLC

Appellate case number:     01-12-00187-CV

Trial court case number: 2010-14448

Trial court:               80th District Court of Harris County

        Appellant has filed a motion for rehearing asserting that the trial court has issued an order
entitling him to a free record in the above-captioned appeal. The Court requests a response from
the appellees. Rule 9.2(b) of the Texas Rules of Appellate Procedure, the “mailbox rule,” is
suspended for the filing of the response. The response must be received in the clerk’s office or
filed in accordance with this court’s rules on efiling no later than 5:00 p.m., 10 days from the
date of this order. See TEX. R. APP. P. 2, 9.2(b), 49.2.
       It is so ORDERED.

Judge’s signature: /s/ Justice Michael Massengale
                    Acting individually  Acting for the Court


Date: October 24, 2012